                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

YUKON RECOVERY, L.L.C.,                 )
                                        )
                             Plaintiff, )
                                        )
           vs.                          )
                                        )
CERTAIN ABANDONED PROPERTY,             )
in rem,                                 )
                                        )
                            Defendant. )
_______________________________________)
                                        )
OCEAN MAR, INC.,                        )
                                        )
                             Plaintiff, )
                                        )                  No. 3:96-cv-0270-HRH
           vs.                          )
                                        )                     [Consolidated with
THE CARGO OF THE SS ISLANDER,           )                   No. 3:96-cv-0304-HRH]
                                        )
                            Defendant. )
_______________________________________)



                     AMENDED JUDGMENT IN A CIVIL CASE

                                   Decision by Court
      This action came to trial or hearing before the court. The issues have been tried or
heard and a decision was rendered August 28, 1998.1

      IT IS ORDERED AND ADJUDGED:

      That as of August 28, 1998, Yukon Recovery’s complaint was dismissed with
prejudice and judgment was entered in favor of Ocean Mar, Inc., as Marine Insurance


      1
       Docket No. 195.

AMENDED JUDGMENT IN A CIVIL CASE                                                       -1-


          Case 3:96-cv-00270-HRH Document 326 Filed 06/18/19 Page 1 of 2
Company’s exclusive salvor of the wreck of the SS ISLANDER. Ocean Mar’s salvage
contract has expired and has not been renewed.

         Marine Insurance Company remains the true and lawful owner of Canadian Bank of
Commerce cargo lost in the sinking of the SS ISLANDER, and, by virtue of the court’s

order of June 17, 2019,2 on the motion of Tyche High Seas Capital Corporation (“Tyche”),
Tyche is now the duly authorized contract salvor of Marine Insurance Company.

         Yukon Recovery, LLC, Ocean Mar, Inc., their agents, servants, employees. and all
others acting in concert with them, are enjoined from taking any further action with respect

to exploring or conducting operations at the site of the sinking of the SS ISLANDER, and

from interfering in any way with the salvage operations at that site to be undertaken by
Tyche.

         The court’s reservation of jurisdiction of this case is terminated.



APPROVED:

/s/ H. Russel Holland
United States District Judge

DATED this 18th day of June, 2019.
                                                    Lesley K. Allen
                                                    District Court Executive / Clerk of Court
                                                          Jennifer House
                                                         (By) Deputy Clerk




         2
          Docket No. 325.

AMENDED JUDGMENT IN A CIVIL CASE                                                           -2-


             Case 3:96-cv-00270-HRH Document 326 Filed 06/18/19 Page 2 of 2
